DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-09-16 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 8, 15 and 2-7, 9-14, 16-20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) recite variants of:
a signature bit
Said signature bit is a crucial element of the invention as the operations and functionality of the independent claims are based on the one or more signature bit values.
The commonly understood definition of a ‘bit’ is a single value that can be assigned either ‘0’ or ‘1.’ In context of the Specification, Specification discloses that “The signature bit comprises at least one of prioritization weights, data source that is captured in block 520, and the category of the data determined in block 530” (para. 0059). In this context, Specification defines the ‘signature bit’ as a bit that is able to comprise a plurality of different type of data/information. However, the Specification fails to describe how a ‘bit’ (‘0’ or ‘1’) is able perform this functionality. 
For example, using para. 0059, in the case where “at least one of” = “all” the signature bit would comprise all of prioritization weights, a data source, and a category. The Specification fails to describe how a signal value of ‘0’ or ‘1’ would be able to represent all that information in a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC112
The Reply disagrees with the interpretation that the claimed ‘bit’ in ‘signature bit’ (as recited in the independent claims) does not corresponds to the generic definition of a “bit” (i.e., a binary variable typically assigned either a value of 1 or 0) due to para. 0056-0060.
First, the Specification fails to explicitly provide a definition of a ‘signature bit’ and hence a redefinition of ‘bit.’ Paragraphs 0056—0060 provide exemplary embodiments regarding a “signature bit” but does not explicitly that disclose any definition such that the ‘bit’ in ‘signature bit’ is being redefined with respect to its commonly known definition. Furthermore, neither the Specification nor the FIGURES show an actual ‘signature bit.’ For example, there is no actual picture of what said ‘signature bit’ looks like. The closest possible description is at 0059 which requires the signature bits be in a “specific format” but fails to even provide one exemplary format:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Consequently, the Examiner must take a broadest reasonable interpretation of the claim language taking into account the context of the Specification. Because there is a lack of an explicit definition and a lack of disclosure of what ‘bit’ is in ‘signature bit,’ the Examiner must assume the common definition of ‘bit’ with regards to the data structure of the ‘signature bit.’
For clarity in the record, the Examiner requests the Applicant answer the following to clarify this issue:
What does the data structure of the ‘bit’ in ‘signature bit’ look like (if you had to draw a diagram)? Is it a single bit? Is it multiple bits? Is it a field? If so, does each place in the field have to be a base-2 (binary) or can they exceed base-2 values (e.g., base-10 or hexadecimal)?
The fact that Examiner cannot answer the question above when reading the Specification exemplifies why the USC112A rejection is asserted because the Examiner can only assume the common definition of ‘bit” when the word “bit” is used and when there is a lack of explicit disclosure of the data structure that would otherwise override common terminology.
Even if the Examiner agreed with the Reply, (which the Examiner does not) then effectively the term ‘signature bit’ is indefinite because the Specification does not clearly redefine the term. Effectively the Reply is stating they are redefining term “bit” in the phase “signature bit.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In other words, even if the Applicant was to overcome the USC112A using the Reply’s arguments, it would effectively then be rejected under USC112B for not clearly redefining the term ‘bit’ in the context of “signature bit” since the Reply’s arguments is rejecting the common definition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415